Citation Nr: 0206202	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  93-22 773	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to an increased rating for residuals of a 
compression fracture of L1, L2, L3, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to March 
1956.

The current appeal comes before the Board of Veteran's 
Appeals (Board) from the North Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The current appeal originates from a July 1992 rating 
decision issued by the RO.  A Board decision was issued in 
July 1998, which was subsequently vacated by a single-judge 
Opinion and Order from the United States Court of Appeals for 
Veterans Claims, formerly known as the United States Court of 
Veterans Appeals (herein Court), in June 2000.  The Board 
subsequently remanded the case for further development in 
July 2001, and the appeal is now before the Board for further 
appellate consideration.

The Board notes that the member of the Board who decided and 
signed the July 2001 remand is no longer with the Board.  As 
a consequence, the current appellate decision is now for 
consideration before the undersigned member of the Board.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2. The residuals of compression fractures L1, L2, L3 are 
manifested by slight vertebral body deformity and by moderate 
limitation of motion.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but no more, 
for residuals of a compression fracture of L1, L2, and L3 of 
the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.71a, Diagnostic Codes 5285, 5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim.  See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In 
this case, the Board finds that VA has met its duty to advise 
and notify the veteran in this case.  Specifically, the 
veteran was specifically notified of VA's new duties to 
assist with his claim by letter in August 2001.  He was also 
notified of the pertinent laws, regulations, and rating 
provisions in connection with his increased rating claim in 
the July 1998 Board decision.  He was additionally advised 
and afforded the opportunity to comment on the additional 
information included in the December 2001 Supplemental 
Statement of the Case (SSOC) by the accompanying cover 
letter.

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's increased rating claim have 
been properly developed and that all relevant evidence needed 
for an equitable resolution of the issue on appeal have been 
identified and obtained by the RO.  Specifically, the RO 
sought, obtained, and associated with his claims file the 
veteran's service medical records, VA medical examination 
reports, private medical records, and scheduled the veteran 
for a VA examination in compliance with the July 2001 Board 
remand.  The Board has not been made aware of any additional 
evidence that is available in connection with this appeal, 
nor is there any indication of any evidence that the RO has 
not obtained and associated with the claims file.  Therefore, 
no further assistance to the veteran regarding development of 
evidence is required and the duty to assist the veteran has 
been satisfied.  VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 66 Fed. 
Reg. 45,620 (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

II.  Increased Rating for Residuals 
of a Compression Fracture of L1, L2, and L3

The veteran contends that the residuals of a compression 
fracture of L-1, L-2, and L-3 for which he is service-
connected is more severe than currently evaluated, and that 
an increased evaluation should be assigned.  After a review 
of the evidence, the Board finds that the evidence supports 
his contention, and that his claim for a higher evaluation 
should be granted.

Factual Background

In July 1953, the veteran was involved in an automobile 
accident. His chief complaints were pain in the low back.  X-
ray of the lumbar spine revealed a slight compression 
fracture of the superior, anterior articular angles of L1, 2 
and 3.  The veteran was placed in a hyperextension body 
jacket plaster cast and physiotherapy was given.  

X-ray reports from July 1953 report a slight compression 
fracture of the superoanterior articular angles of L1, 2 and 
3.  The fragments were displaced slightly anteriorly.  The 
possibility of very minimal narrowing of the anterosuperior 
aspect of the bodies of L1 and L2 due to the compression also 
was reported.  

In August 1953, the veteran complained of increase in 
severity of the back pain with sciatic radiation along the 
right lower extremity and signs and symptoms were present 
suggestive of root compression.  However, on continued 
immobilization and exercises the veteran gradually became 
asymptomatic and ambulated without discomfort.  In November 
1953, he was reported by medical professionals as 
asymptomatic.

In December 1953, he was hospitalized in the neuropsychiatric 
closed ward because of alcohol intoxication complicated by 
some severe back pain that radiated down his right leg.  The 
examiner reported that "he definitely exaggerated his 
complaints and, although we could not be sure, we felt that 
in all probability he was malingering."  Having previously 
encountered the veteran, the examining physician reported 
that he was not convinced that he had a neurotic depressive 
reaction but felt that he was trying to manipulate the NP 
service to obtain relief from an unpleasant situation within 
his company.

In August 1954, the veteran was hospitalized for a period of 
11 days on complaints of pain to the lumbar spine.  However, 
straight leg raising to 90 degrees was possible. Patrick's 
test caused back pain and there was pain to deep palpation 
over the lumbar spine spinous processes.  His condition when 
discharged was reported as improved.  The veteran had 
poliomyelitis at about age 2 or 3, residuals of which 
included atrophy and muscular myelopathic right leg.

Post service medical records in 1956 showed complaints in 
pertinent part pertaining to the back.  However, there were 
no organic neurological findings that were identified to be 
resulting from the back injury.  Diagnosis given was 
compression fracture of L1, L2 and L3, without any 
neurological changes and mild residual paralysis of the right 
lower extremity, result of poliomyelitis in childhood.

The veteran was admitted for psychiatric observation and 
treatment in May 1958.  An X-ray of the lumbosacral spine 
afforded at that time revealed a loss of the usual lumbar 
lordosis, with increase in the lumbosacral angle and 
narrowing of L5, S1.  The status of the service-connected 
disability was diagnosed as a compression fracture, minimal, 
L1, L2, L3, without any neurological changes.

In April 1968, some atrophy of the right paralumbar muscles 
was reported as well as considerable atrophy of the right 
calf.  Range of motion of the spine was within normal limits.  
Leg signs were negative for sciatic nerve irritation.  The 
diagnosis given was residuals of poliomyelitis of the lower 
right extremity and a history of compression fracture of L1, 
2 and 3.  The examining doctor opined that the pathology 
resembled a small type of deformity of L1, 2 and 3 rather 
than a compression fracture.

The veteran underwent a myelogram in December 1979.  Staff 
reviewed the report and it was their opinion that the 
patient's complaints of pain and numbness were not in 
agreement with the small anterior defect that was present on 
myelography.  The diagnosis was low back pain, etiology 
undetermined.

In July 1992, X-rays were afforded for the lumbar spine.  The 
impression was chronic denervation in the left tibialis 
anterior, vastus lateralis and iliopsoas muscles, and 
suggested the possibility of either multiple radiculopathies 
involving L2-L5 nerve roots on the left versus a left 
lumbosacral plexopathy.  Due to the inability to perform 
paraspinous muscle EMG, further localization could not be 
done.

In August 1992, a statement was received from Kenneth A. 
Heiles, D.O.  Dr. Heiles reported treating the veteran for 
several years previously.  He reported a marked paravertebral 
spasm and tenderness in the lower thoracic and upper lumbar 
regions at the time of initial examination.  There also was 
abnormality of the transverse processes in the related area.  
Dr. Heiles reported the veteran's condition regressing 
dramatically over the period of treatment.  He considered 
that the majority of the veteran's increasing back and spinal 
problems were a direct result of the compression fractures 
suffered during service.  Lower thoracic and upper lumbar 
problems were reported as still present in 1992 along with 
radiculopathy in the L2 and L3 distribution.  Weakness in the 
legs was reported as secondary to such pathology.  Dr. Heiles 
felt that the majority of the veteran's increasing back and 
spinal problems were a direct result of the compression 
fracture.  There was no indication that Dr. Heiles had 
reviewed the claims file or the medical records prepared 
contemporaneous with the veteran's accident nearly 40 years 
prior to his affording treatment to the veteran.

The veteran was admitted in July 1992 with a primary 
diagnosis of degenerative joint disease of lumbar spine with 
radicular pain at lumbar 2 to lumbar 5.  Also reported were 
comorbidities and complications: (1) Gastritis; (2) anemia of 
chronic illness and (3) edema of the left lower leg.  EMG and 
other studies disclosed findings compatible with a multiple 
radiculopathy versus plexopathy at the level of L2 to L5 
vertebrae which was supported by X-ray studies of 
corresponding area.  Lower extremity edema was attributed to 
decreased lymphatic drainage presumably as a result of past 
injury to a more proximal part.

The veteran was afforded an orthopedic rating examination in 
November 1992.  Examination of the lumbar spine revealed no 
lists, scoliosis or paraspinal muscle spasms.  Active flexion 
of the lumbar spine was to 75 degrees with reversal of the 
lumbar curve.  Active hyperextension was neutral.  Knee jerks 
and ankle jerks were depressed but equally bilaterally.  X-
rays of the lumbar spine revealed Knudsen's phenomenon on the 
AP view of L4-L5.  There was a list noted toward the left.  
No other bony pathology was noted on such view.  On the 
lateral views of the lumbar spine, there was a rather marked 
narrowing at L4-L5 with osteophyte formation at this level.  
There was also some osteophyte formation on the 
anterosuperior margin of the body of L3, inferior margin of 
the body of L2.  On these views, compression fractures 
involving L1, L2 or L3 were not shown.  The impression was 
marked degenerative disc disease, L4-L5 and a history of 
compression fractures L1, L2 and L3.  The impression of that 
examiner was that the findings at L4 and L5 were not related 
to the previous injuries at L1, L2 and L3.

In March 1993 Gilbert Evans, M.D., provided a statement to 
the effect that he was certain that the force of the injury 
sustained in 1953 set into motion subsequent bony and soft 
tissue problems the veteran was experiencing with his spinal 
area.  Some compression fractures were reported as much 
easier to identify during their early stages than years later 
because the bone reshapes its structure and the residuals may 
not be noted.  Dr. Evans was unable to provide dates inasmuch 
as some of his old records were lost.  He attached an excerpt 
from Guides to Evaluation of Permanent Impairment, which 
purported to synopsize the permanent residual effects of 
compression fractures of the spine.

In May 1993, the RO received a statement from Jeanette W. 
Cogbill who was the bookkeeper/office manager for Freeland 
Medical Center in Arkansas for the period from 1957 to 1967.  
She reported that the veteran received periodic treatment 
during that period of time along with home traction, muscle 
relaxers for a cervical condition, heat and pain medication 
for lumbar problems and muscle relaxers for leg cramps.  She 
also reported that Dr. James W. Freeland who treated the 
veteran for the aforesaid conditions at the above-named 
clinic has since died.

At his personal hearing in May 1993 the veteran, through his 
representative, urged that greater probative value be 
afforded his treating physician, Dr. Heiles.  In response to 
a request to release medical records, Dr. Evans reported that 
the veteran's records were lost but he recalled treating him 
for the period of 1968 through 1971 without good results.

Two requests were made to Dr. Heiles to provide treatment 
records.  Instead, however, in February 1996, he provided 
another brief statement to the effect that he had been 
treating the veteran since June 1987 in which it was reported 
that the veteran had approximately monthly visits due to 
chronic midback pain with radiculopathy down both legs.  He 
also had occasional upper extremity radicular symptoms.  Dr. 
Heiles also reported that the veteran's symptomatology had 
gotten progressively worse.

The veteran was given a VA examination in March 1996.  The 
musculoskeletal examination showed marked atrophy of the 
right thigh and calf.  Standing in front of the examiner, the 
iliac crests were at the same level.  There was slight 
flattening of the normal sacral lordosis.  Extension was 
present to neutral only.  Right and left lateral bending to 
approximately 12 degrees.  No muscle spasm was appreciated. 
The veteran had a hard time keeping his balance and tended to 
fall when he moved in any plane.  Knee jerk on the left was 
two plus and ankle jerk was absent.  Straight leg raising was 
accomplished to 90 degrees bilaterally without discomfort.  
Full range of hip motion was displayed without discomfort.  
Good pedal pulses were demonstrated bilaterally.  

The March 1996 X-rays showed the vertebrae were well aligned.  
There was evidence of a fracture at the L1-L2 and perhaps the 
superior plate of L3.  This was well healed and it was old.  
Disc spaces seemed to be fairly well maintained at such 
levels.  The opinion offered was old compression fracture L1, 
2 and perhaps the superior plate of L3.  There was minimal 
deformity from these fractures.  There was marked narrowing 
of the two degenerative L4 discs between L4 and 5 with 
osteoarthritis of the lumbar spine.  It was also reported 
that the compression fractures probably occurred at the time 
of the automobile accident.  It was felt that the 
degenerative changes in the back were due to wear and tear as 
the veteran had this problem in his neck also and it was 
probably genetic as well as age related.  

The examiner opined in effect that the rupture of the L4, 5 
disc was probably not directly related to the automobile 
accident, although the accident should have put only a sprain 
on the ligaments below which should heal in time.  It was 
thought that his polio and altered gait did make a difference 
with the lumbar spine and having the marked limp gave him the 
tendency to wear slightly faster.  It was also thought that 
the atrophy of the right lower extremity was secondary to the 
polio and probably did not relate to the laminectomy at L5, 
S1 that was felt not to be service related anyway.  The 
examiner opined that the injury sustained in the automobile 
accident certainly did not help the lumbar spine but only 
sprained it.  Such sprains should heal and at such a late 
date, it was felt that most of the degenerative changes were 
caused by wear and tear over a period of time.

The veteran was afforded another VA examination in July 1997.  
Multiple films of the lumbar spine were obtained.  There was 
a lumbar scoliotic curve concavity to the veteran's right 
apex at the level of L3-2 interspace.  Spur formation was 
present on the superior aspect of L3 with some intracorporeal 
protrusion of the disc at L3 and also at L2.  The oblique 
views showed foraminal narrowing secondary to facet 
subluxation between L4-5 bilaterally.  Broadening of the 
facets between L3-4 were noted bilaterally.  The impression 
offered was remote fractures of L1-2-3, history of disc 
excision L4-5 degenerative discopathy L4-5, L5, S1 and 
scarring neural sac L4-5, L5, S1.  It was felt based on the 
original X-ray description that the veteran did not have 
massive compression with loss of height of the lumbar 
vertebrae, particularly when viewing the films at the present 
time which represented a 44-year period since the compression 
of the vertebral height was not to a great degree, one would 
expect therefore that very little effect in the lower lumbar 
segments would be present for many postural change secondary 
to the loss of height at the upper level.  

The examiner was unable to find clear-cut documentary 
continuance of pain suggestive of a herniated disc, or of a 
degenerative disc with nerve root irritation in the period 
following 1956, although the veteran reported restriction of 
lifting because of his back difficulty.  The examiner also 
reported that he could not be certain that it was due to the 
pathological process later affecting him in 1980.  Continuity 
of complaint through documentation and a continuity of 
treatment with gradual failure of treatment, culminating in 
the surgery of 1980, would be more definitive and conclusive.  
Based on the foregoing, it was the examiner's opinion that 
the pathological process in the lower back would not be 
definitely causally related to the automobile accident in 
service that produced the described fractures of the L1-2-3.

The veteran was also afforded a VA examination in November 
2001.  The examination report reflected that the veteran 
walked with a cane and disrobed slowly and with care.  The 
veteran's forward flexion was 35 degrees, side bending was 10 
to 15 degrees, and extension was 5 degrees with very little 
motion in the lower lumbar segments.  

The report reflected that X-rays revealed a scoliotic curve 
concavity to the right in the lumbar area, L3 showed 
intracorporeal protrusion, spurring on the compressive side 
of the curve between 1-2 3-4, 4-5, spur formation on the 
superior aspect of L3, and a slight wedge shape present in 
the body of L2.  The examining physician noted in the report 
that the veteran's scoliotic curvature in the lumbar area was 
more than likely paralytic in origin secondary to his history 
of polio which produced a known weakness in the right lower 
extremity and muscle pattern disturbance consistent with a 
diagnosis of residuals of polio.  The examining physician 
again noted that in his opinion, the veteran had not 
established a continuum of symptoms or treatment for his low 
back condition as far as the record was concerned that was 
soon enough after his military service to attribute symptoms 
in the lumbar area to the injury that occurred in the upper 
lumbar area.  The VA physician also opined that the veteran's 
degenerative changes are similar to those seen in the other 
longstanding scoliosis cases without any mechanical injury to 
the central axis and, consequently, there was a discogenic 
explanation for his back pain in the lower lumbar segment.  
The report also reflects that the VA physician indicated he 
was unable to establish the degree of donation of motion 
restriction symptomatology and manifestations that are from 
the residuals of the compression of L1, L2, L3, nor was he 
able to opine whether the veteran's service-connected 
disability aggravated his other spinal disorders.

Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Residuals of fractures of vertebra are evaluated as 100 
percent disabling with cord involvement, bedridden, or 
requiring long leg braces; 60 percent without cord 
involvement, abnormal mobility requiring neck brace (jury 
mast); in all other cases, residuals of fractures of vertebra 
are rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. § 4.71a, DC 5285 (2001).  

In the current case, the veteran is evaluated as 10 percent 
disabled under Diagnostic Code (DC) 5285 for his service-
connected residuals of a compression fracture of L1, L2, and 
L3.  That is, he has already been awarded the 10 percent 
rating assigned under code 5285 for demonstrable deformity of 
a vertebral body.  This rating has been in effect since March 
2, 1956, and it is protected by law.  38 U.S.C.A. § 110 (West 
1991).  The question now is whether an additional rating can 
be added.  

As evinced by the evidence above, the veteran's residuals of 
his compression fractures of L1, L2, and L3 do not involve 
cord involvement or abnormal mobility requiring a neck brace.  
As such, the veteran's service-connected disability can 
additionally be evaluated according to any limited motion.  
Rating based on limitation of motion takes into consideration 
all the factors which might limit motion.  38 C.F.R. §§ 4.40, 
4.45 (2001).  See also, DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Limitation of motion of the lumbar spine is evaluated as 40 
percent disabling for severe limitation of motion, 20 percent 
for moderate limitation of motion, and 10 percent for slight 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2001).  

Here, the veteran's range of motion was forward flexion of 35 
degrees, side bending of 10 to 15 degrees, and extension of 5 
degrees.  Giving the veteran the benefit of the doubt, these 
restrictions approximate a moderate limitation of motion, 
which warrants a 20 percent rating.  The limitation of motion 
does not approximate the severe limitation required for the 
next higher rating, 40 percent.  Thus, the veteran is 
entitled to a rating of 20 percent for loss of motion, in 
addition to the protected 10 percent for demonstrable 
deformity of a vertebral body, for a total rating of 30 
percent for his service-connected back disorder.  See 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5285, 
5292 (2001).

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2001).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 30 percent disability rating, but no greater, for the 
veteran's service-connected residuals of a compression 
fracture of L1, L2, and L3 is granted, subject to the laws 
and regulations controlling disbursement of VA monetary 
benefits.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

